EATON VANCE VT FLOATING-RATE INCOME FUND EATON VANCE VT LARGE-CAP VALUE FUND Supplement to Prospectuses dated May 1, 2011 1. The following replaces the first paragraph in "Valuing Shares": The Fund values its shares once each day only when the New York Stock Exchange (the "Exchange") is open for trading (typically Monday through Friday), as of the close of regular trading on the Exchange (normally 4:00 p.m. eastern time). The purchase price of Fund shares is their net asset value (plus a sales charge for Class A shares), which is derived from the value of Fund holdings. When purchasing or redeeming Fund shares through a financial intermediary, your financial intermediary must receive your order by the close of the Exchange in order for the purchase price or the redemption price to be based on that days net asset value per share. It is the financial intermediarys responsibility to transmit orders promptly. The Fund may accept purchase and redemption orders as of the time of their receipt by certain financial intermediaries (or their designated intermediaries). September 1, 2011 5310-9/11 CVTPS EATON VANCE RICHARD BERNSTEIN MULTI-MARKET EQUITY STRATEGY FUND Supplement to Statement of Additional Information dated October 12, 2010 EATON VANCE PARAMETRIC TAX-MANAGED EMERGING MARKETS FUND Supplement to Statement of Additional Information dated November 1, 2010 EATON VANCE ARIZONA MUNICIPAL INCOME FUND EATON VANCE CONNECTICUT MUNICIPAL INCOME FUND EATON VANCE MICHIGAN MUNICIPAL INCOME FUND EATON VANCE MINNESOTA MUNICIPAL INCOME FUND EATON VANCE NEW JERSEY MUNICIPAL INCOME FUND EATON VANCE PENNSYLVANIA MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated December 1, 2010 EATON VANCE ASIAN SMALL COMPANIES FUND EATON VANCE GREATER CHINA GROWTH FUND EATON VANCE MULTI-CAP GROWTH FUND EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Supplement to Statements of Additional Information dated January 1, 2011 EATON VANCE ALABAMA MUNICIPAL INCOME FUND EATON VANCE ARKANSAS MUNICIPAL INCOME FUND EATON VANCE GEORGIA MUNICIPAL INCOME FUND EATON VANCE KENTUCKY MUNICIPAL INCOME FUND EATON VANCE MARYLAND MUNICIPAL INCOME FUND EATON VANCE MISSOURI MUNICIPAL INCOME FUND EATON VANCE NORTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE OREGON MUNICIPAL INCOME FUND EATON VANCE SOUTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE TENNESSEE MUNICIPAL INCOME FUND EATON VANCE VIRGINIA MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated January 1, 2011 EATON VANCE ATLANTA CAPITAL FOCUSED GROWTH FUND EATON VANCE ATLANTA CAPITAL SMID-CAP FUND EATON VANCE CALIFORNIA MUNICIPAL INCOME FUND EATON VANCE MASSACHUSETTS MUNICIPAL INCOME FUND EATON VANCE NATIONAL MUNICIPAL INCOME FUND EATON VANCE NEW YORK MUNICIPAL INCOME FUND EATON VANCE OHIO MUNICIPAL INCOME FUND EATON VANCE RHODE ISLAND MUNICIPAL INCOME FUND Supplement to Statements of Additional Information dated February 1, 2011 EATON VANCE ATLANTA CAPITAL HORIZON GROWTH FUND Supplement to Statement of Additional Information dated March 1, 2011 as revised July 11, 2011 EATON VANCE BUILD AMERICA BOND FUND EATON VANCE EMERGING MARKETS LOCAL INCOME FUND EATON VANCE FLOATING-RATE ADVANTAGE FUND EATON VANCE FLOATING-RATE FUND EATON VANCE FLOATING-RATE & HIGH INCOME FUND EATON VANCE GLOBAL DIVIDEND INCOME FUND EATON VANCE GLOBAL MACRO ABSOLUTE RETURN FUND EATON VANCE GLOBAL MACRO ABSOLUTE RETURN ADVANTAGE FUND EATON VANCE GOVERNMENT OBLIGATIONS FUND EATON VANCE HIGH INCOME OPPORTUNITIES FUND EATON VANCE INCOME FUND OF BOSTON EATON VANCE INTERNATIONAL MULTI-MARKET LOCAL INCOME FUND EATON VANCE LOW DURATION FUND EATON VANCE MULTI-STRATEGY ABSOLUTE RETURN FUND EATON VANCE PARAMETRIC STRUCTURED EMERGING MARKETS FUND EATON VANCE SHORT TERM REAL RETURN FUND EATON VANCE STRATEGIC INCOME FUND EATON VANCE TAX-MANAGED EQUITY ASSET ALLOCATION FUND EATON VANCE TAX-MANAGED GLOBAL DIVIDEND INCOME FUND EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND EATON VANCE TAX-MANAGED MULTI-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP FUND EATON VANCE TAX-MANAGED SMALL-CAP VALUE FUND EATON VANCE TAX-MANAGED VALUE FUND EATON VANCE U.S. GOVERNMENT MONEY MARKET FUND Supplement to Statements of Additional Information dated March 1, 2011 EATON VANCE FOCUSED GROWTH OPPORTUNITIES FUND EATON VANCE FOCUSED VALUE OPPORTUNITIES FUND Supplement to Statement of Additional Information dated March 7, 2011 EATON VANCE ENHANCED EQUITY OPTION INCOME FUND EATON VANCE RISK-MANAGED EQUITY OPTION FUND Supplement to Statement of Additional Information dated April 1, 2011 EATON VANCE AMT-FREE MUNICIPAL INCOME FUND EATON VANCE BALANCED FUND EATON VANCE COMMODITY STRATEGY FUND EATON VANCE DIVIDEND BUILDER FUND EATON VANCE EQUITY ASSET ALLOCATION FUND EATON VANCE GREATER INDIA FUND EATON VANCE INVESTMENT GRADE INCOME FUND EATON VANCE LARGE-CAP CORE RESEARCH FUND EATON VANCE LARGE-CAP GROWTH FUND EATON VANCE LARGE-CAP VALUE FUND EATON VANCE PARAMETRIC OPTION ABSOLUTE RETURN STRATEGY FUND EATON VANCE REAL ESTATE FUND EATON VANCE SMALL-CAP FUND EATON VANCE SMALL-CAP VALUE FUND EATON VANCE SPECIAL EQUITIES FUND EATON VANCE TAX-MANAGED GROWTH FUND 1.1 EATON VANCE TAX-MANAGED GROWTH FUND 1.2 EATON VANCE VT FLOATING-RATE INCOME FUND EATON VANCE VT LARGE-CAP VALUE FUND Supplement to Statements of Additional Information dated May 1, 2011 PARAMETRIC STRUCTURED COMMODITY STRATEGY FUND Supplement to Statement of Additional Information dated May 25, 2011 EATON VANCE MUNICIPAL OPPORTUNITIES FUND Supplement to Statement of Additional Information dated May 31, 2011 EATON VANCE HIGH YIELD MUNICIPAL INCOME FUND EATON VANCE PARAMETRIC STRUCTURED INTERNATIONAL EQUITY FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES INTERMEDIATE TERM FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES LONG TERM FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES SHORT TERM FUND Supplement to Statements of Additional Information dated June 1, 2011 EATON VANCE AMT-FREE LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPAL INCOME FUND Supplement to Statements of Additional Information dated August 1, 2011 1. Scott E. Eston and Harriett Tee Taggart have been appointed Trustees of the Trust. The following is added to the table under Management and Organization under Noninterested Trustees: Number of Portfolios in Fund Principal Occupation(s) During the Past Complex Other Directorships Name and Year Length of Five Years and Other Relevant Overseen Held During Last of Birth Position Service Experience by Trustee Five Years Scott E. Eston Trustee Since 2011 Private investor; formerly, Chief 180 None. 1956 Operating Officer, Chief Financial Officer and Chairman of the Executive Committee, Grantham, Mayo, Van Otterloo and Co., L.L.C. (GMO) (investment management firm) (2006- 2009);Chief Operating Officer and Chief Financial Officer, GMO (1997-2006); President and Principal Executive officer, GMO Trust (2006-2009)(open- end registered investment company); Partner, Coopers and Lybrand L.L.P. (public accounting firm)(1978-1997) Harriett Tee Trustee Since 2011 Managing Director, Taggart Associates 180 Director of Taggart (a professional practice firm); formerly, Albemarle 1948 Partner and Senior Vice President, Corporation Wellington Management Company, LLP (chemicals (investment management firm)(1983- manufacturer)(since 2006). 2007); Lubrizol Corporation (specialty chemicals)(since 2007); and The Hanover Group (specialty property and casualty insurance company)(since 2009) 2. The following are added as the eighth and sixteenth paragraphs, respectively, in the paragraphs below the tables under Fund Management in Management and Organization: Scott E. Eston. Mr. Eston has served as a Trustee of Eaton Vance since 2011. He currently serves on the investment and advisory board of the BAC Seed Fund, a real estate investment firm, and is also a member of Michigan State Universitys Financial Management Institute Advisory Board. From 1997 through 2009, Mr. Eston served in several capacities at Grantham, Mayo, Van Otterloo and Co. (GMO), including as Chairman of the Executive Committee and Chief Operating and Chief Financial Officer, and also as the President and Principal Executive officer of GMO Trust, an affiliated open-end registered investment company. From 1978 through 1997, Mr. Eston was a partner at Coopers & Lybrand (now PricewaterhouseCoopers). Harriett Tee Taggart. Ms. Taggart has served as a Trustee of Eaton Vance since 2011. She currently manages a professional practice, Taggart Associates. Since 2007, Ms. Taggart has been a Director of each of the Lubrizol Corporation, a specialty chemicals manufacturer, and Albermarle Corporation, a specialty chemical company. Since 2009 she has served as a Director of the Hanover Insurance Group, Inc. Ms. Taggart is also a trustee or member of several major non-profit boards, advisory committees and endowment investment companies. From 1983 through 2006, Ms. Taggart served in several capacities at Wellington Management Company, LLP, an investment management firm, including as a Partner, Senior Vice President and chemical industry sector portfolio manager. 3. The following replaces the first sentence of the paragraph describing the Governance Committee under Fund Management in Management and Organization: Mmes. Stout (Chair), Peters and Taggart, and Messrs. Eston, Esty, Freedman, Park, Pearlman and Verni are members of the Governance Committee. 4.The following replaces the first sentence of the paragraph describing the Audit Committee under Fund Management in Management and Organization: Messrs. Park (Chair), Eston and Verni, and Mmes. Peters and Stout are members of the Audit Committee. 5. The following replaces the first sentence of the paragraph describing the Contract Review Committee under Fund Management in Management and Organization: Messrs. Verni (Chair), Esty, Freedman, Park and Pearlman, and Mmes. Peters and Taggart are members of the Contract Review Committee. 6. The following replaces the first sentence of the paragraph describing the Portfolio Management Committee under Fund Management in Management and Organization: Messrs. Esty (Chair) and Freedman, and Mmes. Peters and Taggart are members of the Portfolio Management Committee. 7. The following replaces the first sentence of the paragraph describing the Compliance Reports and Regulatory Matters Committee under Fund Management in Management and Organization: Messrs. Pearlman (Chair) and Eston, and Ms. Stout are members of the Compliance Reports and Regulatory Matters Committee. September 1, 2011
